Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 8/26/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the reply includes an amendment to the specification which do not include a marked-up copy showing the changes; the paragraph for the changes to the specification are mis-numbered; and the changes to the claims, specifically the claims which include the “Currently Amended” status identifier (claims 6 and 7) do not include a marked-up version showing the amendment. See 37 CFR 1.111. The amendment has not been entered on the merits. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Todd Fronek on 9/6/22. The application has been amended as follows: 

In the specification: 
At [0018], line 3, “opening 247” has been deleted and –opening 237—inserted therefore.
At [0019], line 6, “FIG.9” has been deleted and –FIG.10—inserted therefore.

In the claims:
At claim 6, line 3, “said first rail” has been deleted and –said second rail—inserted. 
At claim 7, line 2, “first rail” has been deleted and –wherein said first rail—inserted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616